Citation Nr: 0527215	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
recurrent, stable hepatorenal failure.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The RO granted service connection 
for recurrent hepatorenal failure, currently stable, and 
assigned a 0 percent rating from April 28, 2003.  The veteran 
has appealed the initial 0 percent rating.  


FINDING OF FACT

The veteran is shown to have a definite decrease in kidney 
function. 


CONCLUSION OF LAW

The schedular criteria for a 60 percent initial disability 
rating for recurrent hepatorenal failure, stable, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7535 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

Initially, in order to ensure that VA has met all procedural 
requirements in processing the veteran's claim, the Board has 
considered the provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 2002).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.   See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2004 statement of the case, the RO 
notified him of regulations pertinent to increased rating 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In a June 2003 letter, prior to the initial adjudication of 
the veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  He was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  

The Board also finds that the veteran was informed, in 
essence, that he could either submit or ask VA to obtain any 
evidence that he wanted considered in connection with his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and a VA examination report. 

The Board notes that increased ratings claims are generally 
considered to be "downstream" issues from the original 
grants of service connection when the appeal is from that 
initial grant of service connection.  VA's General Counsel 
has issued an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and has satisfied its duties 
to inform him at every stage of this case.  Additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, including the 
testimony in December 2004 at the Travel Board hearing; 
service medical records; private treatment reports; and a VA 
examination report and addendum.  The relevant evidence 
including that submitted by the veteran will be summarized as 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veteran's Claims also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation is disputed, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

The veteran has initially been assigned a noncompensable (0 
percent) disability rating for recurrent, stable hepatorenal 
failure under 38 C.F.R. § 4.115b, Diagnostic Code 7535.  He 
contends that his kidney disability is more disabling than 
currently evaluated and he has appealed for a compensable 
rating.  

Under Diagnostic Code 7535, the disability rating for toxic 
nephropathy (antibiotics, radiocontrast agents, nonsteriodal 
anti-inflammatory agents, heavy metals, and similar agents) 
is rated on the basis of renal dysfunction.  As such, the 
veteran's kidney disability has been rated by analogy to 
renal dysfunction under 38 C.F.R. § 4.115a.  See 38 C.F.R. § 
4.20 (when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous).

Also, under 38 C.F.R. § 4.115a, the schedule for ratings of 
genitourinary system dysfunctions, specifically renal 
failure, a noncompensable rating is provided for albumin and 
casts with history of acute nephritis; or, hypertension non-
compensable under Diagnostic Code 7107.  A 30 percent 
disability rating is provided for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7107.  A 60 percent 
evaluation is warranted for constant albuminuria with some 
edema; or definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  An 80 percent rating is provided for persistent 
edema and albuminuria with (blood urea nitrogen) BUN 40 to 80 
mg percent; or, creatinine 4 to 8 mg percent; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  Finally, a 100 
percent evaluation is warranted for regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80 mg percent; or, creatinine more than 8 mg percent; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  See 38 C.F.R. § 4.115a (2004).  

Service medical records show that in July 1991, the veteran 
was hospitalized for evaluation of acute renal failure and 
hepatitis.  On examination, he was found to have mild 
orthostasis with a serum creatinine of 12.1 and elevated 
liver enzymes.  He indicated that he had a small amount of 
hematemesis but he denied chest pain, shortness of breath, 
hemoptysis (expectoration of blood), rash, flank pain, or 
arthritis.  He had no history of previous renal disease, 
diabetes, or urinary infections.  He also denied IV drug use, 
toxin exposures, travel outside the U.S., blood transfusions, 
or exposure to hepatitis.  Following an examination, the 
veteran was diagnosed with acute tubular necrosis with 
possible papillary necrosis.  His blood pressure measured 
140/82 but changed to 120/80 after standing up.  During the 
veteran's hospitalization, it was noted that he had elevated 
liver function tests.  He also had elevated blood urea 
nitrogen (BUN) and creatinine.  An ultrasound of the kidneys 
showed "no evidence of structure dilation.  There is 
attenuation of the collecting system structures.  Also noted 
was homogeneity of the renal cortical and medullary 
parenchymal sites.  Kidneys were normal size."  In May 1993, 
the veteran was seen for complaints of bilateral flank pain.  
He indicated that he was worried about kidney failure as he 
had a history of hepatitis 2 years prior with renal failure.  
Following an examination, the veteran was diagnosed with 
suspected musculoskeletal low back pain.  

In June 2000, the veteran was seen at Methodist Hospital for 
hypokalemia/acute renal failure.  It was noted that he had a 
seizure and was rushed to the emergency room where he 
experienced a generalized tonic seizure.  At admission, the 
veteran's serum creatinine was 2.2.  It was noted that he had 
not had an elevated serum creatinine recently even though he 
had a rather pronounced renal history.  Following an 
examination, the veteran was diagnosed with a history of 
acute renal failure.  A subsequent report indicated that the 
veteran had "renal insufficiency."  

An October 2002 report from Clarkson Hospital noted that the 
veteran was seen for generalized seizure.  The examiner 
indicated that the veteran first presented with a seizure in 
2000 and had acute renal failure at that time.  Though he 
recovered, it was noted that this treatment was the third 
episode of acute renal failure.  Laboratory testing showed an 
elevated white blood cell count of 25.000 to 33.000.  BUN and 
creatinine were elevated to 89 and 5.1 and then fell to 62 
and 2.8 four days later with good urine output.  The final 
diagnoses included "acute renal failure, recurrent."  

At his June 2003 VA examination, it was noted that the 
veteran had 3 prior incidents of acute renal failure, though 
his hepatorenal function was currently stable.  The examiner 
indicated that the veteran did not have 100 percent of his 
kidney function but it was "moderately stable."  On 
examination, the veteran was nonjaundiced, had no 
hepatomegaly, no tenderness on palpation of his abdomen, and 
he had not edema of his ankles.  He was diagnosed with 
recurrent hepatorenal failure that was currently stable.  In 
an August 2003 addendum, the examiner indicated that he had 
received the veteran's laboratory report.  It showed that 
liver enzymes were stable and his BUN and creatinine were 
well within normal limits.  Such findings were considered to 
be consistent with the diagnosis of stable hepatorenal 
failure.  

After reviewing the evidence, the Board concludes that the 
veteran's stable, recurrent hepatorenal failure is more 
severe than currently evaluated and that an increased 
disability rating is warranted at this time.  In particular, 
the June 2003 VA examiner stated that the veteran did not 
have 100 percent of his kidney function but that it was 
"moderately stable."  In an August 2003 addendum, the 
examiner noted that the veteran's liver enzymes were stable 
and his BUN and creatinine were well within normal limits.  
The examiner indicated that these findings were consistent 
with the June 2003 diagnosis of stable hepatorenal failure.  
The Board recognizes the examiner's June 2003 statement that 
the veteran's kidney disability was moderately stable while 
he had decreased kidney function.  

The Board is cognizant that the veteran's kidney disability 
has not been manifested by constant albuminuria with some 
edema, hypertension at least 10 percent disabling under 
Diagnostic Code 7101, or albumin constant or recurring with 
hyaline and granular casts or red blood cells.  However, the 
Board finds that the reported symptoms, including definite 
decrease in kidney function, are indicative of an increased 
disability rating under the provisions of 38 C.F.R. § 4.115a.  
As such, the Board finds that a 60 percent evaluation for the 
veteran's stable, recurrent hepatorenal kidney failure most 
accurately encompasses the over-all disability picture in 
this case throughout the initial rating period.

Although the Board finds that a 60 percent disability rating 
is warranted for the veteran's kidney symptomatology, the 
objective medical evidence of record does not support a 
rating in excess of 60 percent.  The medical evidence has not 
shown that the veteran's stable, recurrent hepatorenal 
failure is manifested by persistent edema and albuminuria 
with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg 
percent; or, generalized poor health characterized by 
lethargy, weakness, anorexia, or weight loss.  As such, a 
rating in excess of 60 percent is not warranted at this time.  


ORDER

A 60 percent evaluation for recurrent hepatorenal failure is 
granted, subject to the provisions governing the award of 
monetary benefits.



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


